JUDGE ROBERTSON
delivered the opinion oe the court.
After the dissolution, and notice of it to the appellees, Parker had no authority to bind his former co-partner Montague by the note in the firm name, even though executed for a firm debt. The law implies in such a case no authority, and the testimony clearly negatives any express authority; consequently the verdict and judgment against Montague were unauthorized and erroneous, and the court ought to have sustained the motion for a new *394trial. This opinion may not affect Montague’s pre-existing liability on the open account.
Wherefore the judgment is reversed, and tbe cause remanded for a new trial.